DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckford USPA_20150010709_A1 in view of Shin KR_20130019232_A (see machine English translation) and Drumheller USPA_20160355688_A1.
1.	Regarding Claims 1 and 5, Beckford discloses a method for depositing a polydopamine adhesive (Title) on a substrate followed by the deposition of a PTFE film (corresponds to claimed coating) over said polydopamine adhesive (Abstract). 
2.	However, Beckford does not disclose using graphene particles or zinc particles with its polydopamine. Also, Beckford does not disclose using a thermoplastic composite material as is substrate.
3.	Shin discloses a method for preparing a composition (paragraph 0001) comprising graphene particles (paragraph 0016) and polydopamine (Title) which has high adhesive force (corresponds to being the claimed adhesive) (Abstract). Shin further discloses that said graphene is an effective additive in increasing the modulus of elasticity (paragraph 0081).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polydopamine adhesive, of Beckford, by using graphene particles therein, as disclosed by Shin. One of ordinary skill in the art would have been motivated in doing so in order to increase its modulus of elasticity.
5.	Drumheller discloses a coating for a surface that is also resistant to erosion (Abstract) comprising polydopamine (paragraph 0003). In this regard, Beckford also discloses using its polydopamine coating for purposes of anti-erosion (paragraph 0005). As such, the two references are analogous. Drumheller further discloses using said coating on thermoplastic substrates (paragraphs 0053-0054).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the substrate having the polydopamine coating, of Beckford, by trying the thermoplastic substrates, of Drumheller. One of ordinary skill in the art would have been motivated in trying other surfaces that are known for needing erosion resistance through a desire of increasing the utility of its invention.
7.	Regarding Claim 2, Beckford in view of Shin and Drumheller suggests forming its polydopamine adhesive film as an aqueous solution (Beckford: paragraph 0032).
8.	Regarding Claim 3, Beckford in view of Shin and Drumheller suggests a thickness ranging from 50 and 200 nm (Beckford: paragraph 0031).
9.	Regarding Claim 4, Beckford in view of Shin and Drumheller suggests using 0.5 wt% to 1 wt% of graphene particles (Shin: paragraph 0073).
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckford USPA_20150010709_A1 in view of Shin KR_20130019232_A (see machine English translation) and Drumheller USPA_20160355688_A1, as applied to Claims 1-5, and further in view of Kierbel FR_3038582_A1 (see machine English translation).
10.	Regarding Claims 6-9, Beckford in view of Shin and Drumheller do not suggest the claimed aircraft panel structure.
11.	Kierbel discloses a coating that is applied to the outer surface of a skin of an aircraft wherein said skin be made of a composite material and known to those skilled in the art (paragraph 0003, lines 92-96). Kierbel further discloses having the claimed panels with an orifice connecting said panel (Page 4, Lines 143-147) with an element housing (Page 4, Lines 127-133).
12.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the coating structure, of Beckford in view of Shin and Drumheller, by using it in the aircraft panel structure, of Kierbel. One of ordinary skill in the art would have been motivated in furthering the utility of its invention by using it in such a structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 2, 2022